SCHILLER, Judge,
dissenting.
I agree with the Majority that the plain language of the joint tortfeasor’s release limited plaintiffs recovery to $200,000.00 per non-settling defendant. However, I respectfully disagree with the conclusion that “none of the (Buttermore) exceptions is apparent here,” op. p. 207, and on that basis I would remand this case to the Court of Common Pleas for further proceedings.
In Buttermore v. Aliquippa Hospital, 522 Pa. 325, 561 A.2d 733 (1989), the Supreme Court summarized the law on releases and cogently described the sometimes harsh reality of entering into one, to wit:
*208However improvident their agreement may be or subsequently prove for either party, their agreement, absent fraud, accident or mutual mistake, is the law of their case.
Id. at 328-29, 561 A.2d at 735. Here, where you have non-settling defendants seeking the advantage of an agreement which specifically sought to preserve rights against them, and where that agreement conveys tremendous benefits to those defendants, for which they neither negotiated nor rendered consideration, one could conclude that there was an “accident.” Moreover, this record, as well as the trial court’s opinion, raises at least the spectre of a “mutual mistake” between the signatories to the joint tortfeasors’ release; for it is clear from appellee’s argument that the language as it was written was not reflective of appellee’s understanding. The unanswered question then is what was the CAT Fund’s understanding when it included this language in the agreement. I would remand this case to the Court of Common Pleas for a factual finding on these issues.